Citation Nr: 1612625	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-42 378	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  

2.  Entitlement to service connection for body aches, to include degenerative changes in hips and neck as due to herbicide exposure.  

3.  Entitlement to an increased rating in excess of 10 percent for lumbar spine degenerative disc disease (hereinafter "back disability").  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Columbia, South Carolina, which, in pertinent part, in April 2009 denied service connection for both body aches and a lung disorder, and a September 2012 rating decision, which denied an increased rating for a back disability.  The file was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran was scheduled to testify before a Veterans Law Judge at a Central Office hearing in April 2010 for the issues of entitlement to service connection for body aches and service connection for a lung disorder, but did not appear without giving reason.  The Veteran did not notify VA at any point that he would be unavailable.  Subsequently, the Veteran requested a Board videoconference hearing in an October 2013 VA Form 9, Appeal to Board of Veterans' Appeals.  At that time, the Veteran indicated that he intended to appeal all of the issues listed on the statement of the case and supplemental statements of the case sent by the RO.  

When certifying the case to the Board, the RO incorrectly noted on both a December 2014 VA Form 8 and a February 2015 VA Form 8 that a hearing had not been requested.  A review of Veterans Appeals Control and Locator System (VACOLS) reflects a pending hearing request for service-connected back disability.  A review of the record does not reflect a hearing notice has been sent to either the Veteran or the representative.  It appears as though, when certifying the issues of entitlement to service connection for body aches and service connection for a lung disorder, the RO was implying that perhaps VA could proceed with the service connection issues from the first appeal, while scheduling a hearing for the 
service-connected back disability from the second appeal; however, in the October 2013 Form 9, on which he requested a Board videoconference hearing, the Veteran essentially referred back to his 2009 appeal.  A review of the record also reflects that the Veteran is homeless.  As such, the Board finds that another attempt should be made to schedule the Veteran for a Board videoconference hearing for the issues of entitlement to service connection for body aches, service connection for a lung disorder, and an increased rating in excess of 10 percent for the back disability.  

The issues of entitlement to service connection for hearing loss, service connection for tinnitus, and service connection for a bilateral knee disorder (to include as secondary to the service-connected back disability), as well as entitlement to increased rating for posttraumatic stress disorder in excess of 30 percent, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See March 2016 VA From 
21-526EZ.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.  


REMAND

Accordingly, the case is REMANDED for the following action:
	
Schedule a Board videoconference hearing before a member of the Board for the issues of entitlement to service connection for a lung disorder, service connection for body aches, and entitlement to an increased rating in excess of 10 percent for a back disability.  The RO should notify the Veteran and appointed representative of the date and time of the hearing.  Once the Board videoconference hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).








